MEMORANDUM OPINION
                                         No. 04-09-00585-CR

                                     Michael Anthony BARQUIN,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                          From the County Court at Law No. 7, Bexar County, Texas
                                       Trial Court No. 272815
                             Honorable Brenda Chapman, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 18, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                    PER CURIAM

DO NOT PUBLISH